                 UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT
                                     OF KENTUCKY


VALENCIA COX


               Plaintiff                                                        I ED
                                                                         VANESSA L. A~STRONG
                                              NO. 3:20-CV-00178-DJH
                                                                            Sfp 7 4 2020
         V.
COMMONWEALTH OF KENTUCKY,
ET AL.
                                                                      JiN.DISTRICT  COURT
                                                                            DIST. KENTUCKY
               Defendants



  RESPONSE TO MOTION TO DISMISS FROM COMMONWEALTH OF KENTUCKY


Comes now the plaintiff, Valencia Cox, pro se, in response to the motion filed by
counsel on behalf of the defendant COMMONWEALTH OF KENTUCKY. Plaintiff
filed short and concise claims in her complaint per rules of the court. Counsel for
the Defendant is asserting that the APA doesn't establish procedures governing
administrative procedure. Counsel for Defendant also claims APA doesn't apply
to the court at all. It appears that Counsel for Defendant is claiming that there
isn't an administrative procedure in place that obligates Defendants to answer to
claims made against them. Plaintiff didn't make an APA claim in her complaint
because the violation of APA had yet to occur. It was subsequent to the
complaint. Counsel for the Defendant can rest assured that any and all claims will
be explained, re-voiced, re-articulated, proven, and substantiated beyond a
reasonable doubt during the Jury trial for these claims. Counsel for Defendant is
claiming that the COMMONWEALTH OF KENTUCKY is barred from any suit in law
or equity in federal or state court. Counsel has yet to state whether his client is
the actual physical, tangible, land of Kentucky, or is it a non-physical, non-
tangible, corporate entity. In either claim by counsel, it doesn't bar it from being
held liable when it breaks the law. It appears that Counsel for the Defendant
COMMONWEALTH OF KENTUCKY is doing everything but answering to the claims
made against his client as required by rule.

Counsel for Defendant COMMONWEALTH OF KENTUCKY failed to answer to
claim(s) made by Plaintiff. This is a violation of administrative remedy provided
by The Administrative Procedures Act. Counsel for the Defendant
CERTIFIED MAIL 7019 228000001889 0179
DOMESTIC RETURN RECEIPT 9590 9402 5875 0038 4793 58
COMMONWEALTH OF KENTUCKY is causing unreasonable delay. Counsel for
Defendant COMMONWEALTH OF KENTUCKY is in violation of Federal rule 8 (a}(b}
by failing to state defense to each claim asserted against defendant, and by failing
to admit or deny each claim made against defendant by an opposing party. These
violations cause an unreasonable delay in administrative remedy and cannot be
reversed. By violation administrative procedure and failing to answer to the
claim(s} made by the Plaintiff, the defendant in this matter is barred from future
attempts to motion the court for dismissal based upon Federal rule 12(b)(6)
failure to state a claim upon which relief can be granted. These violations bring
the Plaintiff to respectfully move this court to deny the Defendants motion to
dismiss pursuant to violations of Administrative Procedure, and violations of
Federal rule S(a)(b). Furthermore, Counsel for Defendant has failed to assert
what capacity his Defendant identifies and operates as, so an assertion of being
immune from suit can't apply if the capacity of COMMONWEALTH OF KENTUCKY
is unclear. These facts brings the Plaintiff to respectfully move this court to deny
the Defendants motion to dismiss.

                                                            Respectfully Submitted,

                                                    ~ C.y
                                               2,(tfL
                                                                         Valencia Cox
                                                                  All Rights Reserved
                                             In care of [4621] Outer Loop Suite 246
                                               Louisville, Kentucky Republic [40219]
                                                     Non-Domestic/ Non-Assumpsit




CERTIFIED MAIL 7019 2280 0000 1889 0179
DOMESTIC RETURN RECEIPT 9590 9402 5875 0038 4793 58
                            CERTIFICATE OF SERVICE
This is to Certify that the undersigned sent a copy of the foregoing via certified
mail to the following on September 9, 2020.

Charles A. English
Counsel for Defendant
700 Capital Avenue, Suite 118
Frankfort, Kentucky 40601




CERTIFIED MAIL 7019 2280 0000 1889 0179
DOMESTIC RETURN RECEIPT 9590 9402 5875 0038 4793 58
iii ii f IIi I! l/ ! ii II/! If Ii Ii I!I Ii I I 1, i I/ 11 iIII1/II' 11 /II II[                                                               ~c:5M L~
                                                                                                                                               MOUN~
                                                                                                                                               40047
                                                                                                                                               SEP 10
                                                                                                                                               AMOU~


                                                                                        1111 1111
                                                                                                                   LJNJT£D ST6TES
                                                                                                                   POST.AL SERVICE •



                                                                                                                           1000
                                                                                                                                        111
                                                                                                                                       40202
                                                                                                                                                 $~
                                                                                                                                               R2305~
                                                                                     7019 2280 DODO 1889 0179




                                                                                   United S c-..., :J rict Court
                                                                                      601 West B, ;--        1
                                                                                      Louisville, KY 40.:::0
